Citation Nr: 1614352	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  15-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a perforated left ear drum.

2.  Entitlement to a compensable rating for a perforated right ear drum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from June 1952 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In an October 2015 rating decision, the RO denied service connection for vertigo.  The Veteran has submitted a notice of disagreement with that determination.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


FINDING OF FACT

During the pendency of the appeal, the Veteran's left and right ear perforated ear drum disabilities have been productive of the equivalent of swelling, dry and scaly or serous discharge, pain, and itching requiring frequent and prolonged treatment


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for right ear drum perforation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6200, 6210, 6211 (2015).

2.  The criteria for a 10 percent rating, but no higher, for left ear drum perforation have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6200, 6210, 6211.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In July 2012 and October 2013 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A  and 38 C.F.R. 
 § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured, including VA medical records and an examination report dated to October 2015, after issuance of the July 2015 statement of the case.  The Veteran's representative waived initial AOJ review of these additional records in a March 2016 statement.  See e.g., 38 C.F.R. § 20.1304(c) (2015).

In July 2012 and October 2015, the Veteran underwent VA examinations and these examination reports are of record. The VA examination reports are adequate for rating purposes as the claims file was reviewed and an accurate history was considered.  The examiners provided findings needed to rate the disabilities. 

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claims.

I. Factual Background and Analysis

Contentions

The Veteran vigorously contends that his service-connected perforated ear drum disabilities that resulted from his Navy underwater demolition and diving experiences are more properly rated under Diagnostic Code 5011, which rates caisson disease of the bones, and points to VA Training letter 07-04: Medical Consequences of Diving in support of his claims (VBMS, 10/15/12, Notice of Disagreement, p.1; 8/12/15, Third Party Correspondence, p.1).  He notes that the letter intends to allow ratings for conditions that occurred while diving, including chronic otitis externa, hearing loss, perforated eardrums, vestibular problems, and tinnitus.  Thus, he maintains that his perforated ear drum disabilities should be rated under Diagnostic Code 5011 and compensable ratings should be assigned.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Analysis

The Veteran seeks compensable ratings for left and right ear drum perforations, which are currently rated under Diagnostic Code 6211.

Diagnostic Code 6211 provides that the sole rating available for perforation of the tympanic membrane is a noncompensable rating.  38 C.F.R. § 4.87.

Diagnostic Code 6201 provides that nonsuppurative otitis media is rated on the basis of hearing impairment.  Id.

Diagnostic Code 6200 provides that the sole rating available for chronic suppurative otitis media, mastoiditis, or cholesteamtoma (or any combination) is a 10 percent rating.  Suppurative otitis media is distinguished by persistent discharge from the perforated tympanic membrane.  A note states that complications, such as hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis and bone loss of the skull, are to be evaluated separately.  Id.

Diagnostic Code 6210 provides that chronic otitis externa warrants a 10 percent rating with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5011 (2015), caisson disease of bones is rated as arthritis, cord involvement, or deafness, depending on the severity of disabling manifestations.

In July 2012, the RO received the Veteran's current increased rating claim.

The Veteran was seen in a VA emergency room on July 10, 2012 with complaints of right ear pain with yellow drainage and a narrow ear canal for approximately one month that worsened (Virtual VA Entry, 10/25/12, CAPRI, p.10).  He was referred for emergency evaluation of external otitis in the right ear.  The Veteran reported using hearing aids bilaterally and had infections over the years intermittently with drainage- external per history.  He had a recent onset of right ear pain with some drainage and local soreness.  Examination revealed some right external ear swelling and tenderness.  The canal was narrowed and tender and the tympanic membrane was not visible.  The left tympanic membrane had sclerosis but was otherwise "ok."  The assessment was patient with hearing aid use/external otitis for which medication was prescribed.

A July 2012 VA ear disease examination report reveals a diagnosis of perforated ear drums and acute otitis media.  (VBMS, 7/30/12, VA Examination, p. 2).  His bilateral ear drainage worsened with persistent drainage from the right ear along with intermittent pain.  The Veteran noted his recent right ear infection in July 2012 that required antibiotic medication with good resolution of pain and swelling.  He reported one episode a year of otitis media requiring antibiotics. 

On physical examination of the ears, effusion was noted, with eardrum perforation.  There was no gross infection, active infection or discharge in either ear.

On September 21, 2012, the Veteran was seen by an otolaryngologist in the VA outpatient clinic for complaints of otitis media/externa (Virtual VA Entry, 10/25/12, CAPRI, p. 1).  The Veteran had a history of bilateral tympanic membrane perforations that never quite healed and now presented with otorrhea from his right ear since mid-July and now included otorrhea from his left ear.  Associated symptoms included pain, rated as a 10/10, hearing loss as well as some transient dizziness with nausea.  The Veteran wore hearing aids in both ears and did not take them out during the day.  

Objectively, the Veteran's bilateral auricles were unremarkable.  His external auditory canals were slightly edematous with thick yellow-white drainage.  Both tympanic membranes were perforated, less than 20 percent each.  Middle ear mucosa was edematous.  The mastoid area was non-tender, non-erythematous, and nonfluctuant bilaterally.  The assessment was bilateral otitis externa and bilateral tympanic membrane perforations.

An October 19, 2012 VA otolaryngology clinic record shows that the Veteran was seen for follow up of bilateral otitis externa and perforations (VBMS, 12/31/12, Medical Treatment Record-Government, p. 1; Virtual VA Entry, 10/25/12, CAPRI, p. 1).  His symptoms had completely resolved with prescribed medication and keeping his ears dry.  It was noted that he would be seen in the audiology clinic for more powerful hearing aids.  Objectively, his left and right ear auricles were patent and his external auditory canals were patent.  There was a 10 percent tympanic perforation post quad. in the left ear and a tympanic perforation post quad in the right ear.  Middle ear mucosa was quiescent, bilaterally.  

The assessment was bilateral otitis externa with perforations that the examiner commented may actually have been otitis media.  It was noted that the Veteran reported that the perforations were present since an underwater demolition incident 50 years ago but prior audiograms over the past few years show type A tympanograms.  The examiner observed that the Veteran may have chronic otitis media or eustachian tube dysfunction that results in serous otitis that develops into otitis media resulting in perforations that heal after treatment.

A June 2015 VA otolaryngology consult shows that the Veteran had a history of tympanic membrane perforation and discharge (VBMS, 10/21/15, CAPRI, p. 9).  He was last seen three years earlier, and recently had an audiology evaluation when infection was observed.  The Veteran reported ear drainage associated with his hearing aids.  The impression was right chronic otitis media with perforation.  The left ear perforation was healed.

During an October 2015 VA examination for ear conditions, the Veteran complained of chronic otorrhea in both ears that worsened since July 2015 (VBMS, 10/19/15, C&P Exam, p. 1).  He was seen by an ear, nose, and throat (ENT) specialist who thought the chronic drainage was due to hearing aid use.  Objectively, the Veteran's right ear canal was abnormal, with crusting.  His left ear was normal and dry with a healed tympanic membrane perforation.  

The Board finds that the Veteran's left and right ear drum disabilities warrant 10 percent ratings under Diagnostic Code 6210.  While the evidence is unclear whether his condition can correctly be characterized as intermittent-to-chronic otitis media or chronic otitis externa, the Veteran's recurrent symptoms approximate the criteria for a 10 percent rating under either code (though not both, because no examiner has diagnosed two separate conditions with distinct and separate symptoms).  A 10 percent rating is warranted for otitis media during suppuration, and a 10 percent rating is warranted for otitis externa for swelling, serous discharge, and itching requiring prolonged treatment.  The Board finds that, affording the benefit of the doubt to the Veteran, 10 percent ratings are warranted by the Veteran's reports of regular discharge, combined with the July, September and October 2012, June 2015 VA outpatient records and October 2015 VA examination report, evidencing intermittent but repeated treatment for ear drainage, swelling, and pain.

Higher ratings are not available for otitis media or otitis externa, absent associated complications not present here.  A higher rating is not warranted under Diagnostic Code 5011 that rates caisson disease of bones as arthritis, cord involvement, or deafness, depending on the severity of disabling manifestations, because the Veteran already is in receipt of separate compensable ratings for his bilateral hearing loss and tinnitus and the October 2015 rating decision denied service connection for vertigo.

A higher rating is not warranted under Diagnostic Code 6201, which provides that nonsuppurative otitis media is rated on the basis of hearing impairment, because the Veteran's otitis media (or externa, as it has been variously labeled) is suppurative, or marked by persistent drainage, and the Veteran already has a separate rating for hearing impairment.  

Moreover, possible complications, such as the Veteran's tinnitus and bilateral hearing loss, were separately rated and are not on appeal.  Thus, while increased ratings to 10 percent are warranted for his left and right ears, the preponderance of the evidence is against an even higher rating for the perforated ear drums.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5703(b); Gilbert.

Extraschedular Consideration

The Board has also considered whether the Veteran's left and right ear perforated ear drum disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extra schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected ear disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extra schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's right and left ear disabilities include pain, swelling, and discharge.  The rating schedule contemplates all symptoms resulting from otitis media and/or externa due to the perforated ear drum.  These manifestations are contemplated in the relevant rating criteria. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Referral for extraschedular consideration as to the combined effects of Veteran's service-connected disabilities is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Under Johnson, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced and the rating is less than total.  Here, the Veteran's tinnitus and hearing loss, along with his tympanic membrane perforations, are separately rated.  Even with consideration of the combined effect of the disabilities (bilateral hearing loss, rated 20 percent disabling, and tinnitus, rated 10 percent disabling), there is no evidence to suggest that an extraschedular rating may be assigned.

Finally, in view of the holding in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected left and right ear tympanic membrane perforation disabilities.  Except as provided in this decision; the Board has not found that staged ratings are otherwise warranted.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected tympanic membrane perforations.  Thus, any further consideration of TDIU is not warranted at this time.


ORDER

A 10 percent rating, but not higher, for right ear drum perforation is granted.

A 10 percent rating, but not higher, for left ear drum perforation, is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


